DECISION
The application of the above-named defendant for a review of the sentence of 40 years imposed January 31, 1980, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 30 years with a strong recommendation that the Defendant be transferred to the Swan River Youth Camp as soon as possible.
Reasons for the amended sentence are:
(1) The Sentencing Judge indicated she has no objection to a reduction in sentence to enable the Defendant to be placed at Swan River Youth Camp.
(2) The Sentencing Judge recommended a transfer to the Swan River but imposed such a severe sentence that Petitioner was not eligible for Swan River.
(3) The County Attorney had no objection to a ten year reduction in order to make the Petitioner eligible for Swan River, and
(4) The Petitioner was only 17 years of age at the time of the offense.
We wish to thank Vanessa Ceravolo of the Montana Defender Project for her assistance to the Defendant and this Court.
*5DATED this 6th day of January, 1984.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson